 


109 HR 3265 IH: Higher Education Loan Program for Our Troops Act
U.S. House of Representatives
2005-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3265 
IN THE HOUSE OF REPRESENTATIVES 
 
July 13, 2005 
Mr. Ryan of Ohio (for himself and Mr. Van Hollen) introduced the following bill; which was referred to the Committee on Education and the Workforce 
 
A BILL 
To amend the Higher Education Act of 1965 to provide an interest-free deferment of student loan repayment for Federal student loan borrowers during active military service. 
 
 
1.Short titleThis Act may be cited as the Higher Education Loan Program for Our Troops Act or the HELP Our Troops Act.  
2.Deferment of student loans during active military service 
(a)Federal family education loansSection 428(b)(1)(M) (20 U.S.C. 1078(b)(1)(M)) is amended— 
(1)by striking or at the end of clause (ii); 
(2)by redesignating clause (iii) as clause (iv); and 
(3)by inserting after clause (ii) the following new clause: 
 
(iii)not in excess of 3 years during which the borrower— 
(I)is serving on active duty during a war or other military operation or national emergency; or 
(II)is performing qualifying National Guard duty during a war or other military operation or national emergency; or. 
(b)Direct loansSection 455(f)(2) (20 U.S.C. 1087e(f)(2)) is amended— 
(1)by redesignating subparagraph (C) as subparagraph (D); and 
(2)by inserting after subparagraph (B) the following new subparagraph: 
 
(C)not in excess of 3 years during which the borrower— 
(i)is serving on active duty during a war or other military operation or national emergency; or 
(ii)is performing qualifying National Guard duty during a war or other military operation or national emergency; or. 
(c)Perkins loansSection 464(c)(2)(A) (20 U.S.C. 1087dd(c)(2)(A)) is amended— 
(1)by redesignating clauses (iii) and (iv) as clauses (iv) and (v), respectively; and 
(2)by inserting after clause (ii) the following new clause: 
 
(iii)not in excess of 3 years during which the borrower— 
(I)is serving on active duty during a war or other military operation or national emergency; or 
(II)is performing qualifying National Guard duty during a war or other military operation or national emergency;. 
(d)DefinitionsSection 435 (20 U.S.C. 1085) is amended by inserting after subsection (m) the following new subsection: 
 
(n)Definitions for military defermentsFor purposes of this part and parts D and E: 
(1)Active dutyThe term active duty has the meaning given such term in section 101(d)(1) of title 10, United States Code, except that such term does not include active duty for training or attendance at a service school. 
(2)Military operationThe term military operation means a contingency operation as such term is defined in section 101(a)(13) of title 10, United States Code. 
(3)National emergencyThe term national emergency means a national emergency declared by the President of the United States. 
(4)Serving on active dutyThe term serving on active duty during a war or other military operation or national emergency means service by an individual who is— 
(A)a Reserve of an Armed Force ordered to active duty under section 12301(a), 12301(g), 12302, 12304, or 12306 of title 10, United States Code, or any retired member of an Armed Force ordered to active duty under section 688 of such title, for service in connection with a war or other military operation or national emergency, regardless of the location at which such active duty service is performed; and 
(B)any other member of an Armed Force on active duty in connection with such emergency or subsequent actions or conditions who has been assigned to a duty station at a location other than the location at which such member is normally assigned. 
(5)Qualifying National Guard dutyThe term qualifying National Guard duty during a war or other military operation or national emergency means service as a member of the National Guard on full-time National Guard duty (as defined in section 101(d)(5) of title 10, United States Code) under a call to active service authorized by the President or the Secretary of Defense for a period of more than 30 consecutive days under section 502(f) of title 32, United States Code, in connection with a war, another military operation, or a national emergency declared by the President and supported by Federal funds.. 
(e)Effective dateThe amendments made by this section shall apply with respect to loans for which the first disbursement is made on or after July 1, 1993, to an individual who is a new borrower (within the meaning of section 103 of the Higher Education Act of 1965 (20 U.S.C. 1003)) on or after such date. 
 
